SIMPSON, Justice.
This petition for writ of certiorari to the Court of Appeals prays that this Court proceed to review and correct the errors complained of in the opinion of the Court of Appeals and to reverse the judgment thereof.
On a careful consideration we have concluded that the petition fails to set out with sufficient certainty “the point or decision sought to be revised or corrected”.' — Rule 39 of the Revised Rules of this Court, Code 1940, Tit. 7 Appendix. The petition for certiorari, in claiming error in the opinion of the Court of Appeals, prays for a reversal “in the following points, to-wit:
“(1) Error of the trial court in sustaining objection and refusing to admit certain legal evidence offered in behalf of defendant.
“(2) Error of the trial judge in making certain highly prejudicial remarks and statements in the presence of the jury.
“(3) Error in the refusal by the trial judge of requested written charges in behalf of the defendant stating correct principles of law and not otherwise covered by oral or written charge to the jury.”
Manifestly, the point or decision sought to be reviewed is not set out since the import of the foregoing allegations merely seeks practically a review of the entire opinion. This is not in conformity with our rule and runs contrary to our decisions on the questions. Of consequence the writ must be denied. . See Davenport-Harris Funeral Home v. Chandler, 264 Ala. 623, 88 So.2d 878; Liberty National Life Ins. Co. v. Stringfellow, 265 Ala. 561, 92 So.2d 927; Shiflett v. State of Alabama, 265 Ala. 652, 93 So.2d 526.
Writ denied.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.